Case 1:19-cv-00010-JTN-SJB ECF No. 589, PageID.46344 Filed 10/14/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC.,
                                                        Case No. 1:19-cv-00010-JTN-ESC
          Plaintiff,
                                                        Honorable Janet T. Neff
 v.                                                     Mag. Judge Sally J. Berens
                                                        Special Master Paula Manderfield
 THE AMERICAN INSURANCE COMPANY,
 et. al,                                                ORAL ARGUMENT REQUESTED

         Defendants.
 ______________________________________________________________________________

 INSURERS’ MOTION TO COMPEL PRODUCTION OF UNDERLYING LITIGATION
   BUDGETS AND RELATED MATERIALS CONCERNING CLAIMED DEFENSE
                              COSTS


        Pursuant to F.R.C.P. 37(a)(3)(A) and (B), Insurers move for an order compelling

 Wolverine to produce litigation budget documents bearing directly on the reasonableness and

 necessity of the alleged defense costs Wolverine seeks in this matter, as well as the classification

 of those costs as either defense, indemnity, or business-related.

                                                       Respectfully submitted,

                                                       /s/ Carole D. Bos
                                                       Carole D. Bos
                                                       BOS & GLAZIER PLC
                                                       990 Monroe Ave., NW
                                                       Grand Rapids, MI 49503
                                                       (616) 458-6814
                                                       cbos@bosglazier.com
                                                       bglazier@bosglazier.com

                                                       Brian C. Coffey
                                                       COHN BAUGHMAN & MARTIN
                                                       333 W Wacker Dr., Ste. 900
                                                       Chicago, IL 60606
                                                       (312) 775-3900
                                                       brian.coffey@mclolaw.com
Case 1:19-cv-00010-JTN-SJB ECF No. 589, PageID.46345 Filed 10/14/20 Page 2 of 4




                                          Daniel F. Gourash (Ohio Bar No. 0032413)
                                          Robert D. Anderle (Ohio Bar No.0064582)
                                          Seeley, Savidge, Ebert & Gourash, Co.,
                                          LPA
                                          26600 Detroit Road, Third Floor
                                          Cleveland, Ohio 44145
                                          Ph: 216-566-8200
                                          Fax: 216-566-0213
                                          dfgourash@sseg-law.com
                                          rdanderle@sseg-law.com
                                          Attorneys for Defendants Century
                                          Indemnity Company, as successor to CCI
                                          Insurance Company, as successor to
                                          Insurance Company of North America,
                                          Pacific Employers Insurance Company,
                                          and Federal Insurance Company



                                          s/Patrick E. Winters___________________
                                          Charles W. Browning
                                          Patrick E. Winters
                                          Drew L. Block
                                          PLUNKETT COONEY
                                          38505 Woodward Avenue, Suite 100
                                          Bloomfield Hills, MI 48304
                                          (248) 901-4000; (248) 901-4040 (Fax)
                                          cbrowning@plunkettcooney.com
                                          pwinters@plunkettcooney.com
                                          dblock@plunkettcooney.com
                                          Attorneys for Defendant/Counter-Claimant
                                          The Travelers Indemnity Company and
                                          Counter-Claimants The Travelers
                                          Indemnity Company of Illinois n/k/a
                                          Travelers Property Casualty Company of
                                          America, Northfield Insurance Company,
                                          St. Paul Fire and Marine Insurance
                                          Company, The Aetna Casualty and Surety
                                          Company n/k/a Travelers Casualty and
                                          Surety Company and Travelers Property
                                          Casualty Company of America
Case 1:19-cv-00010-JTN-SJB ECF No. 589, PageID.46346 Filed 10/14/20 Page 3 of 4




                                          s/Bradford S. Moyer_________________
                                          Bradford S. Moyer
                                          Stephanie M. Brochert
                                          PLUNKETT COONEY
                                          Bridgewater Place
                                          333 Bridge N.W., Suite 530
                                          Grand Rapids, MI 49504
                                          (269) 382-5935
                                          bmoyer@plunkettcooney.com
                                          sbrochert@plunkettcooney.com
                                          Attorneys for Defendant The American
                                          Insurance Company

                                          s/Michael J. Cohen__________________
                                          Michael J. Cohen
                                          Pamela J. Tillman
                                          MEISSNER TIERNEY FISHER &
                                          NICHOLS S.C.
                                          111 E. Kilbourn Ave., Ste. 1900
                                          Milwaukee, WI 53202
                                          414) 273-1300
                                          mjc@mtfn.com
                                          pjt@mtfn.com


                                          Daniel Johnson James
                                          Gary A. Maximiuk
                                          WHEELER UPHAM PC
                                          Calder Plaza Bldg.
                                          250 Monroe Ave., NW, Ste. 100
                                          Grand Rapids, MI 49503
                                          (616) 459-7100
                                          james@wuattorneys.com
                                          maximiuk@wuattorneys.com
                                          Attorneys for Defendant Liberty Mutual
                                          Insurance Company


                                          s/William Gerald McElroy, Jr._________
                                          William Gerald McElroy, Jr.
                                          ZELLE LLP
                                          161 Worcester Rd., Ste. 502
                                          Framingham, MA 01701
                                          (781) 466-0706
                                          WMcElroy@zelle.com
Case 1:19-cv-00010-JTN-SJB ECF No. 589, PageID.46347 Filed 10/14/20 Page 4 of 4




                                                       David W. Centner
                                                       CLARK HILL PLC
                                                       200 Ottawa Ave., NW, Ste. 500
                                                       Grand Rapids, MI 49503
                                                       Telephone: (616) 608-1100
                                                       Facsimile: (616) 608-1199
                                                       dcentner@clarkhill.com
                                                       Attorneys for Defendant Employers
                                                       Insurance Company of Wausau



                                  CERTIFICATE OF SERVICE

        I do hereby certify that on the 14th day of October, 2020, I served the foregoing document

 and this Certificate of Service to all Counsel of Record with the Clerk of the Court using the

 electronic court filing system, which will send notification of such filing to all Counsel of Record.


                                                       /s/ Carole D. Bos
                                                       Carole D. Bos
